        Case 1:07-cv-01276-KOB Document 102 Filed 03/03/20 Page 1 of 6                     FILED
                                                                                  2020 Mar-03 AM 09:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

MARCUS BERNARD WILLIAMS,                  )
                                          )
       Petitioner,                        )
                                          )          CIVIL ACTION NO.
v.                                        )          1:07-cv-1276-KOB
                                          )
STATE OF ALABAMA,                         )
                                          )
       Respondent.                        )


              ORDER ON PETITIONER’S RULE 59(e) MOTION
                TO ALTER OR AMEND THE JUDGMENT

       On April 17, 2019, the court entered a “Memorandum Opinion” and a “Final

Judgment,” denying Williams’ petition for writ of habeas corpus seeking relief from

his state court conviction for capital murder and death sentence pursuant to 28 U.S.C.

§ 2254, and denying a certificate of appealability. (Docs. 94 and 95). On May 14,

2019, Williams filed a motion to alter or amend the judgment pursuant to Fed. R. Civ.

P. 59(e). (Doc. 98). The State filed a brief opposing the motion on June 28, 2019.

(Doc. 100). Williams filed a reply brief on July 29, 2019 (Doc. 101).

       For the following reasons, the court finds that it made a manifest error of law

in assessing Williams’s future dangerousness in weighing the mitigating and

aggravating circumstances in this case and will RECONSIDER its decision to deny

habeas relief in light of this error.
       Case 1:07-cv-01276-KOB Document 102 Filed 03/03/20 Page 2 of 6




                              STANDARD OF REVIEW

      Federal Rule of Civil Procedure 59(e) allows an aggrieved party to move to

“alter or amend a judgment.” The decision whether to grant a Rule 59 motion lies

within the sound discretion of the district court. Arthur v. King, 500 F.3d 1335, 1343

(11th Cir. 2007) (per curiam), cert. denied, 552 U.S. 1040 (2007). The relief under

Rule 59(e) is narrow, only available for “‘newly-discovered evidence or manifest

errors of law or fact.’” United States v. Marion, 562 F.3d 1330, 1335 (11th Cir. 2009)

(quoting Arthur, 500 F.3d at 1343).

                                   DISCUSSION

      In reviewing Williams’ motion for reconsideration, the court discovered that

it failed to evaluate Williams’ future dangerousness in light of two relevant Supreme

Court decisions: Simmons v. South Carolina, 512 U.S. 154 162 (1994) and Buck v.

Davis, 137 S. Ct. 759, 776 (2017). Both cases suggest that this court did not properly

weigh Williams’ future dangerousness against all of the mitigating factors in the

circumstances of this case.

      In Simmons, the Supreme Court acknowledged that it “has approved the jury’s

consideration of future dangerousness during the penalty phase of a capital trial”

because a     defendant’s future dangerousness “bears on all sentencing

recommendations.” Simmons, 512 U.S. at 162. But, the Supreme Court held that

                                          2
           Case 1:07-cv-01276-KOB Document 102 Filed 03/03/20 Page 3 of 6




“where the defendant’s future dangerousness is at issue, and state law prohibits the

defendant’s release on parole, due process requires that the sentencing jury be

informed that the defendant is parole ineligible.”1 Id. at 156.

       The Court in Simmons reasoned that, in assessing future dangerousness during

the penalty phase of a capital trial, “the actual duration of the defendant’s prison

sentence is indisputably relevant” because a jury could “view a defendant who is

eligible for parole as a greater threat to society than a defendant who is not. Indeed,

there may be no greater assurance of a defendant’s future nondangerousness to the

public than the fact that he never will be released on parole.” Id. at 163-64. The

Supreme Court stated that “the fact that the alternative sentence to death is life

without parole will necessarily undercut the State’s argument regarding the threat the

defendant poses to society.” Id. at 169.

       The Supreme Court again in 2017 reiterated how a sentence of life in prison

without the possibility of parole could minimize a defendant’s future dangerousness.

In Buck, the defendant’s sentence of death under Texas law required that the State

prove that he posed a threat of future dangerousness. Buck, 137 S. Ct. at 767. Buck’s

       1
         The Court noted that, although South Carolina death penalty statutes “do not mandate
consideration of a defendant’s future dangerousness in capital sentencing, the State’s evidence in
aggravation is not limited to evidence relating to statutory aggravating circumstances.” Simmons,
512 U.S. at 162-63. Likewise, Alabama law does not mandate consideration of Williams’ future
dangerousness, but a jury can consider future dangerousness in capital sentencing. See Floyd v.
State, CR-13-0623, 2017 WL 2889566 at 63 (Ala. Crim. App. July 7, 2017).

                                                3
           Case 1:07-cv-01276-KOB Document 102 Filed 03/03/20 Page 4 of 6




counsel presented evidence from an expert that “his client is liable to be a future

danger because of his race.” Id. at 765. In addressing the Strickland standard for

ineffective assistance of counsel, the Supreme Court in Buck found that “no

competent defense attorney would introduce such evidence about his own client.” Id.

at 775.

       In assessing the prejudice prong of Strickland, the Court in Buck addressed the

issue of “whether Buck had demonstrated a reasonable probability that, without Dr.

Quitjano’s testimony on race, at least one juror would have harbored a reasonable

doubt about whether Buck was likely to be violent in the future.”2 Id. at 776. In

finding that Buck was prejudiced by his counsels’ deficient performance, the Court

addressed whether any mitigating circumstances would minimize Buck’s future

dangerousness. The Supreme court stated that “Buck’s prior violent acts had

occurred outside of prison, within the context of romantic relationships with women.”

But the Court noted that “[i]f the jury did not impose a death sentence, Buck would

be sentenced to life in prison, and no such romantic relationship would be likely to

arise. A jury could conclude that those changes would minimize the prospect of

future dangerousness.” Buck, 137 S. Ct. at 776 (emphasis added).



       2
       In Texas, a sentence of death requires an unanimous vote by the jury; if the jury vote is not
unanimous, a defendant would receive life without parole.

                                                 4
       Case 1:07-cv-01276-KOB Document 102 Filed 03/03/20 Page 5 of 6




      The court in the present case correctly found that it can consider future

dangerousness in determining “what weight should be afforded the aggravating

circumstances that the State had proven,” (doc. 94 at 45 n.9) (citing Floyd, 2017 WL

2889566 at 63). But this court failed to properly consider that future dangerousness

in the context of Williams’ ineligibility for parole in Alabama if the jury sentenced

him to life imprisonment and not death. As Williams argued, the court did not

adequately weigh his “non-dangerousness and suitability to incarceration for life

without parole,” including his lack of pre-trial disciplinary history, his good

behavioral adjustment to prison, and his potential to be a “productive, law-abiding

inmate.” (Doc. 98 at 3, 15).

      So the court finds that it made a manifest error of law in weighing evidence of

Williams’s future dangerousness without considering the alternative sentence of life

without the possibility of parole and GRANTS Williams’ motion for reconsideration

(doc. 98). In light of this error, the court VACATES its Memorandum Opinion (doc.

94) and Order (doc. 95) denying Williams’ habeas motion. After the court carefully

re-weighs all of the aggravating and mitigating evidence in this case in light of all

relevant and binding case law, the court will issue a new Memorandum Opinion and

Order with its decision in this case.




                                          5
 Case 1:07-cv-01276-KOB Document 102 Filed 03/03/20 Page 6 of 6




DONE and ORDERED this 3rd day of March, 2020.




                             ____________________________________
                                 KARON OWEN BOWDRE
                                   UNITED STATES DISTRICT JUDGE




                               6
